EU-Mauritania Fisheries Partnership Agreement (debate)
The next item is the debate on the oral question to the Commission on negotiations regarding the renewal of the Fisheries Partnership Agreement between the European Union and Mauritania by Carmen Fraga Estévez, on behalf of the Committee on Fisheries - B7-0018/2011).
Mr President, the Protocol of the Fisheries Partnership Agreement with Mauritania is due to expire on 31 July 2012. In view of the importance of this Protocol, the Commission has already asked the Council for a mandate for its renegotiation. We have been informed that the Council is currently studying a mandate proposal and will decide shortly.
On the strength of Article 218 of the Treaty, which grants Parliament special powers in the final approval of fisheries agreements, we have already voiced our intent to make full use of the possibilities granted to us by the Treaty and the interinstitutional framework agreement to participate in shaping fisheries agreements, with the right to full information on an equal footing with the Council.
We believe we should be involved in the process from the moment when the negotiating mandate is approved. The Fisheries Commission has thus decided to introduce a new procedure starting with the Mauritania Protocol, whereby we will submit an oral question and receive information on the future negotiations from the onset of the process. The procedure will also allow us to produce a draft resolution setting out our concerns on the agreement in issue - in this case, Mauritania - with the request that they be taken on board by the negotiators and ultimately become part of the final Protocol.
The agreement with Mauritania is crucial both for the country itself and for the European Union. For Mauritania, it represents 29% of the national budget; for the European Union, it is one of the three mixed agreements still in force, allowing the presence of several different modes of fishing in the country's waters, all of them vital for EU fish supplies.
The significance of this agreement and the experience we have built up have prompted us to put forward a number of suggestions that will be reflected in the common resolution set to be negotiated by the political groups in the coming days, and also to voice a number of concerns on the way in which the current Protocol works. These concerns include the following:
Firstly, Parliament must understand the importance of securing the industry's support for the financial contributions and their correct use, bearing in mind the needs of both the industry and the Mauritanian fishing authorities in making headway towards an advanced, sustainable fisheries policy.
Secondly, the joint scientific committee has a key role to play and care must be taken that it fulfils this role properly, as it is the body responsible for assessing resources and issuing recommendations on the biological status of populations, and therefore on the fishing opportunities available to the different fleets operating in Mauritanian waters.
Thirdly, more information is needed on the catches of other non-EU countries operating in the area, so that we can accurately establish the real fisheries surplus that Mauritania can offer the EU, while also ensuring that the fishing opportunities negotiated are in line with the actual needs of the fleets. This will avoid any temptations to pay for 'paper fish'.
Fourthly, it is important, as far as the fishing fleet is concerned, to ensure that the technical measures for the different fisheries are negotiated at the same time as the fishing opportunities, thus putting an end to the absurdity of paying for resources that are technically impossible to catch.
Lastly, urgent clarification is needed of Mauritania's use of the Protocol's monitoring provisions as regards its preference for methods other than the vessel monitoring system (VMS), and also its varying standards on ship arrests. It is important that both parties respect the agreed terms for the resolution of disputes in connection with such arrests, which must be preserved in the new Protocol.
Commissioner, for all these reasons, we will be asking that the Commission, as the negotiator, takes into consideration these and other concerns, which will form part of the common resolution set to be approved at the next plenary session, and which our institution will follow very closely.
Member of the Commission. - Mr President, I would like to thank Mrs Fraga Estévez, the Chair of the Committee on Fisheries, for this oral question and to say that I very much welcome the involvement of Parliament in these procedures. I also share her concerns in general. We will do our best in order to achieve the best results.
Let me tell you a little about the current fisheries agreement with Mauritania. This agreement aims to ensure the conservation and sustainable exploitation of fisheries stocks. We also want to prevent and combat illegal fishing and promote the development of port infrastructures and the protection of the marine environment.
Through this agreement, fishing opportunities have been reduced, and the fees to be paid by ship owners for licences and per tonne caught have been considerably increased. Difficulties remain, and we are looking into how to address them in the best possible way. I agree with Mrs Fraga on this matter.
The agreement with Mauritania has become the most important in financial terms - it is the most important of our agreements. Given this development, the Commission is considering the introduction of a strong element of conditionality related to the sectoral support in the new protocol. This will happen through, inter alia, the decoupling of the access rights payments and the payments for sectoral support. We are going to decouple this. This will enable us to react more effectively to problems in the implementation of sectoral support and, at the same time, to secure the access payment and thus, the fishing activities of EU vessels, because we would not like to disrupt the fishing activities of EU vessels.
Regarding sectoral support, the execution rate was very high in 2008 and 2009. 2010, on the other hand, marked a very low level of implementation of the sectoral policy funds by Mauritania - only 52%. This was mainly due to the high retention rate of relevant funds for the Mauritanian Ministry of Finance. Last year, in agreement with the Mauritania side, the Commission took the decision to split the payment of the sectoral support into two tranches. The Commission also retained EUR 9 million out of a total of EUR 18 million - half of the total - until a higher absorption was reached.
Moreover, with the aim of addressing all these deficiencies, a new mechanism, a trust account - the CAS - was introduced as a temporary measure. The CAS will become operational during the first semester of 2011. The establishment of this new special account will contribute towards guaranteeing that the funds allocated go directly to the sectoral support. This is what we want.
The new protocol after 1 August 2012 will take into account the forthcoming CAS reform. In this connection, the negotiating mandate includes a 'human rights and democratic principles' clause for the first time. We hope that the Council will adopt this new mandate next week. As for the fight against IUU fishing, since the entry into force of our new regulation, the Commission has cooperated closely with the Mauritanian control authorities. We are trying to ensure appropriate information of the conservation and management measures pursuant to that regulation.
Lastly, investments by the EU fishing sector are made in line with the Mauritania action plan. This plan aims at facilitating the establishment of European private enterprises and joint enterprises between Mauritanian and European operators and identifying the most appropriate forms of private-public partnership.
Mr President, Commissioner, ladies and gentlemen, under Article 218(10) of the Treaty of Lisbon, Parliament must now give its consent to international agreements negotiated by the European Commission. To this effect, I would like to draw attention to the fact that Parliament must be kept informed at all stages of the negotiations on the agreement.
The Protocol to the EU-Mauritania Fisheries Partnership Agreement is due to be renewed on 31 December 2012. The European Union's financial contribution under this Fisheries Partnership Agreement is its highest contribution. With 900 000 tonnes' worth of catches, this agreement also represents the greatest fishing potential. Apart from the Guinea-Bissau agreement, it is the only one that allows potential for cephalopod and crustacean fishing.
However, there are still several problems relating to this agreement. A recent visit to Mauritania with the Committee on Fisheries - which you also mentioned, Commissioner - confirmed my view on this matter. Firstly, there is the lack of infrastructure, in particular, the lack of a port in Nouakchott, which affects the development of local fisheries and, more broadly speaking, affects the European Union's investments. Secondly, some European vessels have been stopped and inspected without good reason by the Mauritanian authorities. Added to this, the Mauritanian authorities are using alternative methods to the satellite-based Vessel Monitoring System (VMS) stipulated in the agreement, which makes the vessel owners' work more difficult. The owners also consider that the private duties are too high in relation to the actual catch potential available to them. The technical measures that apply to European vessel owners also need to be clarified as they are discriminated against in comparison with other fleets that fish in Mauritanian waters.
Lastly, we should not underestimate the Chinese influence in the Mauritanian fishing industry, which is exercised through joint ventures under the cover of the Mauritanian flag and which, needless to say, affects these fisheries, as they are not subject to any health, economic or social controls, not to mention the fact that these fisheries deplete the fishing resources available in Mauritanian waters. We need to be able to quantify these fishing activities and ensure they are controlled, in order to contribute to the development of local fisheries and to make European vessel owners' work easier. I think this is essential. I would remind you that the members of the Committee on Fisheries wish to receive the full version of the ex-post evaluation of the agreement as quickly as possible and to be present at the joint committee meetings so that they can observe the implementation of the agreement.
I repeat, Mr President, we are just fine here in Strasbourg, where this House belongs.
Mr President, Commissioner, ladies and gentlemen, the socialists' initiative on the motion for a resolution on Mauritania plugs a gap. Following the Treaty of Lisbon, Parliament has a clear-cut role, a role of codecision on European issues; Parliament has to ratify agreements and international fisheries agreements. However, this role vested in Parliament cannot be implemented unless we have prompt and full information, unless we have prompt and full participation in negotiations, and unless these agreements are forwarded to Parliament before their period of application commences.
Unfortunately, and notwithstanding the Commissioner's efforts, which we acknowledge, there is a huge problem. Parliament is being called on to ratify agreements which were put into application a year ago, it has no official information about progress in negotiations, and it has recently faced difficulties accessing impact assessment, progress and implementation reports on previous agreements.
We need to change a great deal in our fisheries agreements. We need to fish where there is surplus stock, we need to apply the principle of precaution, we need to take practical measures to deal with illegal and unregulated fishing and agreements basically need to foster growth in the countries which enter into them. In Mauritania in particular, there is a huge problem due to illegal fishing and due to the abusive use of gear. In fact, the role and intervention of Parliament will be to foster better agreements in general which, as in the case of Mauritania, need to be applied correctly.
Mr President, I would like to thank the Commissioner for her introduction.
I am one of those who had the privilege of visiting Mauritania at the end of last year to assess how the current agreement had been working. In all honesty, I have to say that the agreement and its implementation leave rather a lot to be desired.
In particular, our insight into where taxpayers' money is going is anything but good. We must remember that we put around EUR 75 million into this agreement every year, which means that a quarter of Mauritania's state budget is financed by our Community fisheries funding. In this respect, this is quite an important agreement, both for us and also for the country in question.
We must also remember that, as recently as 2007, the European Commission itself proposed that this agreement should be discontinued because it did not provide the desired added value for Europe that an agreement ought to provide. Evidently, the winds have changed and it may be that there is a demand for an agreement of this kind. However, if this is the case, we should start to consider how this money is used and what added value we obtain.
We must remember that one part of this agreement also stipulates that the money is to be used to promote local fisheries. We have to say that our experience during our visit indicates that the local fishermen have not seen much of the approximately EUR 18 million that ought to be pumped into the local fisheries annually from the money we use down there. In that respect, too, renewal of the agreement requires very careful evaluation and the agreement also needs to be redrafted.
Finally, as has already been mentioned here, we in the European Parliament have a responsibility for these issues, as we have to give our consent to all these agreements. This places us under an obligation, also as a decision maker, to familiarise ourselves with these issues. Based on the information that we have available right now, it seems to be rather difficult to take a positive view of the renewal of such an agreement. We therefore have a great deal to do in this regard in cooperation with the Commission with an eye to the future.
on behalf of the Verts/ALE Group. - Mr President, first of all, I want to say I very much welcome the intentions as spelled out by the Commission in the draft negotiation guidelines.
A clause about consequences in cases of violation of human rights and democratic principles: that is excellent.
Strengthening dialogue on sector policy to encourage implementation of responsible fisheries: that is also very much needed. Unfortunately, we have seen in the existing agreement that this is almost never the case.
Then we have the points about ensuring EU boats only have access to the surplus of fish not used by local fishermen. On this point, knowing that cephalopods are being seriously overexploited and that EU trawlers compete heavily with local trawlers, I expect that these fisheries will be reduced in the forthcoming agreement.
And on the point of taking into account the best available scientific advice on fish stocks, well, the 2010 FAO Northwest Africa Small Pelagic Fish Working Group concluded that horse mackerel, chub mackerel, sardinellas, sardines, anchovy and bonga were either fully or overexploited. As for demersal fish, the biomass has been reduced by 75% on the Mauritanian continental shelf since 2007.
In short, what surplus of fish does the Commission expect to find in Mauritania?
Lastly, I expect that the EU will still offer sectoral support and partnership to Mauritania, even if fishing possibilities are reduced in the name of poly-coherence on development. We cannot overfish these waters, just pay, sweep up the last fish and then go.
Mr President, the European Union has had fishing agreements with Mauritania for over two decades. For 15 years, these agreements have included specific objectives on cooperation regarding the sustainable development of the fisheries sector in Mauritania.
The question that must be asked today is what are the practical results of these agreements? The fishing sector in Mauritania remains at a very incipient level of development. The modernisation and development of small-scale traditional coastal fishing and fishery-related industries; the development of port infrastructure and better conditions for unloading catches; the development of aquaculture projects; and improved monitoring and surveillance at sea: all of these were objectives that have moved forward little in the last two decades.
Everything, or almost everything, can be summarised as transferring sums of money in exchange for the right to exploit the resources of the country, which is thus deprived of the added value that it would obtain if it were to exploit these resources itself, processing and selling the fish from the outset. In this way, Mauritania loses out: it loses out in terms of wealth creation, of job creation, of its development, of its autonomy, of its sovereignty, and of its independence.
The inexistence of adequate facilities for unloading catches along the more than 600 km of coastline of the country's central and southern regions is especially incomprehensible: it means that a substantial proportion of the fish caught in Mauritania's coastal waters is unloaded in the ports of other countries. The failure of the European Union's cooperation policy in this area must be acknowledged. If what we want is genuine and beneficial development cooperation, we must move toward making profound changes and involve the Mauritanian authorities in the discussion.
(PT) Mr President, fisheries agreements with third countries should ensure a fair balance between economic interests and promoting sustainable fishing. In order to achieve this, it is necessary for the European Union to implement the sound fishing practices that it has been applying in its waters outside its borders too, thereby contributing to the balance of marine ecosystems at global level.
In this context, the fisheries agreement with Mauritania takes on particular importance. Creating jobs, reducing poverty levels and developing structures to support the sector are important objectives to be safeguarded. However, most important of all is to promote sustainable fishing by combating illegal, undeclared and unregulated fishing, so guaranteeing the EU market's supply of high quality fish.
It is not enough for EU fishing ships to adopt environmentally friendly practices and the codes of conduct set out by the Food and Agriculture Organisation of the United Nations: it is crucial that the same position be adopted by all those cooperating in the area covered by the agreement. As such, Mauritania urgently needs to demand that third countries with which it also establishes partnership agreements respect these same rules that are observed by ships flying the EU flag. If not, our ship owners will be put at an unfair competitive disadvantage, and the objectives of preservation and sustainable management of fisheries resources will be seriously compromised.
(IT) Mr President, Commissioner, ladies and gentlemen, I think we have two problems, one relating to the method and the other to the merits of this matter.
The problem with the method is that we are making use of an artifice, for which we thank Mrs Fraga, which is that of the oral question, to talk about something that should really, after the Treaty of Lisbon, be a Parliamentary right. I think this practice should end; we cannot resort to a strategy to see through an ordinary legislative procedure. Codecision occurs when this process is cultivated as the process develops. Today, we are having this debate, it will end, the agreement will go ahead and we will say yes or no at the end. This method should be changed.
On the merits, however, because I agree with many things other Members have said, I simply wanted to stress the importance of measuring the effects of fisheries agreements to ensure these are not just mere trade agreements enabling us to buy cephalopods for EUR 1 per kilo in Mauritania.
They must be able to measure sustainability but, above all, the impact on the economy of that country, to appreciate the quantitative change in employment figures, to appreciate the rate of innovation of small-scale fishing and to appreciate the use of these resources. It is not purely and simply about commercial trade, but a fisheries agreement, with all its implications.
(ES) Mr President, the term of the agreement with Mauritania will expire in one year's time and we are already making preparations for a new agreement. I believe the agreement with Mauritania is a good instrument. It is an instrument of development for the country itself and for its policies on the fisheries industry. Let us not forget that fishing represents 29% of the country's gross domestic product (GDP) and its only means of development.
The agreement reinforces bilateral cooperation between the European Union and Mauritania, and must guarantee sustainable fishing. The issue of illegal fishing has been raised, and the role of the scientific committee will definitely have to be strengthened so that it can provide further ways of determining the fishing stocks available. Still, fishing must be sustainable. Another aspect that needs to be guaranteed is the security of the vessels.
Commissioner Damanaki has also made reference to the incapacity of the Mauritanian Government, which will need to develop its administrative structure so that it can assimilate the funds provided by the EU; this will also be a contribution.
Obviously, these agreements must be used to leverage the Mauritanian Government into including the human rights clauses and helping to democratise the country. International fisheries agreements are also an instrument; they are a means for bringing democracy and development to the countries concerned.
(ES) Mr President, Commissioner, it is very good news that the Commission has requested a mandate to commence negotiations for the renewal of the Protocol to the Fisheries Partnership Agreement between the European Union and Mauritania, which will replace the current protocol as from 31 July 2012.
The negotiations must be undertaken in a true spirit of cooperation between the institutions, given the European Parliament's new powers under the Treaty of Lisbon.
The new protocol, based on the situation of the resources, must provide long-term sustainability to the EU fleet operating in Mauritanian waters. It must ensure that the EU makes a fair contribution to a lasting development of the Mauritanian fishing industry - which means going beyond the purely financial sphere - and it must also serve to effectively assert international law and respect for human rights.
Currently, EU contributions account for a third of Mauritania's national budget. Hence, it is extremely important that the agreement is applied properly, that it encourages responsible fishing for the benefit of the populations that depend on fishing, and that it helps to combat illegal fishing by continuing the use of the control and surveillance systems currently in place.
(PL) Mr President, Commissioner, the EU fleet has maintained an historic presence in the waters of Mauritania, as result of which a long-term economic relationship has already been established between the European Union and West Africa. Among other things, this relationship results in the maintenance of permanent jobs in Europe and in the region. The building of such relationships brings the West African region substantially closer to EU standards, also with respect to the management of marine resources.
Fisheries agreements with third countries, particularly in the pelagic segment of the EU fleet, are of strategic importance, and not only for the maintenance of the fleet itself. They represent a source of raw materials for the food processing industry, as well as food for developing countries, particularly those in West Africa. These agreements will undoubtedly bring benefits to both parties and maintaining them should lie in the interest of the European Union. Their continuation, albeit with respect for and observance of the technical provisions of the protocols and the transparency of procedures, is essential for the European Union, Mauritania, and the entire region.
(DE) Mr President, one of the reasons why the renewal of the Fisheries Partnership Agreement with Mauritania is particularly important is that this agreement will be effective in a particularly sensitive area - North Africa - which is currently once again in the spotlight of world politics. We know that fisheries agreements are not only intended to provide economic benefits for those involved, but must also be based on ecological principles. When fisheries represent a third of the budget, as in the case of Mauritania, then their economic significance to the country is only too clear. On the other hand, however, the EU fleet is also a significant element of the European economy.
Ecological principles are one side of the coin, but the other is that such agreements should naturally also be used to strengthen democratisation and human rights in a country that could, in certain circumstances, find itself facing similar problems to those of other North African countries. We therefore need to pay particular attention to this.
Member of the Commission. - Mr President, I would like to thank everybody for their interventions. I would like to repeat very clearly that I very much welcome the involvement of Parliament in the negotiations for this agreement and the other agreements.
I would also like to remind you that we have a new framework agreement between the Commission and the Parliament on the details of this involvement. We have to respect this agreement. In the margins of this framework agreement, I am here to facilitate your involvement and your information in any way I can. If we can do things better, I am here to cooperate. As you have already mentioned, this is about the procedure and the method.
Regarding the substance, we need to approach this issue in a very careful and balanced way because of the great importance of this country and because of the developments we are now watching in this area. We need a balance between respect for the surpluses and the resources there, and also between this and the interests of our vessels. We would like to make it possible for the EU vessels to go there, and to secure a level playing field for them because we are not the only vessels in these waters. Many other countries are interfering in the region and we have to take care that we secure a level playing field for EU vessels.
We also have to keep another balance; we have to be very cautious about the spending of our taxpayers' money. I recognise that we have to do more in order to ensure that the money we give goes into the hands of the real beneficiaries. They also have a great influence. They deserve all the procedures and all the improvements this country needs.
So this is how we are approaching this very sensitive issue. I also agree that we need more scientific - and more concrete - advice and we need more concrete data in order to assess our position there. We are going to go to the Council next week and try to have a first mandate about this negotiation. Afterwards, we will inform - on a concrete and permanent basis - the Fisheries Committee in Parliament about the negotiations.
Finally, I would like to say to you that, if you bear in mind that this new protocol will include a humanitarian clause and a human rights clause, it will be a win-win situation for us and for Mauritania to have this agreement.
The debate is closed.
The vote will take place at the next part-session.